DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner suggests applicant to change “FIGURES” on line 3 under paragraph [0023] in the specification to “DRAWINGS”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0207231 to Natan et al. (hereinafter referred to as “Natan”) in view of März et al., Journal of Biophoton, 2, No. 4, 232-242 (2009) (hereinafter referred to as “Marz”).
Regarding claims 1-4, Natan discloses an analysis method for identification and quantitation of an analyte of interest using SERS (abstract).  
Natan teaches that the method includes the use of Raman-scattering nanoparticles ([0016], SERS-active particles; [0026], examples of particles, nanometer scale) and an internal standard solution ([0019]; [0078]-[0081]).  These elements are combined with a sample solution under analysis to identify and quantify the analyte of interest ([0016]; [0019]).  
The internal standard may include an isotope of the analyte of interest ([0078]-[0081]), and the internal standard may be may be attached to the surface of a magnetic particle ([0081]).  The magnetic particle may be a core/shell particle comprising a magnetic core and polymeric or silica shell ([0081]; [0034]; interpreted as reading on at least a chemical compound including polymeric particles, or silica).  Furthermore, the sample solution may also include magnetic particles ([0034]; [0039]-[0044]; [0046]).
  While the reference discloses that the method may be implemented on a portable or handheld SERS device (abstract; [0091]), and discloses various orders of steps of combining the sample, calibration solution, and Raman-scattering nanoparticles ([0026], [0034]; [0039]; [0041]; [0044]; [0078]-[0082]), the reference does not disclose the details of such a device.  Though, the reference does teach that a number of designs are known commercially ([0091]).
März discloses a microfluidic SERS testing device and method of use (abstract, Figure 1, §2.3). The device includes a microfluidic cartridge that connects to a syringe pump system through capillary tubing (§2.3). The device is incorporated into a conventional micro-Raman setup for SERS spectra (§2.5). The cartridge contains injection ports for different solutions, such as the sample under investigation, Raman-scattering nanoparticle in the form of silver colloids, and internal standard (Figure 1, §3.1; Figure 6, §3.2, pg. 238).  An optical detection system is configured to produce Raman spectra of the analyte and isotope simultaneously while the cartridge is in the micro-Raman setup to allow for a ratiometric analysis of the analyte and isotope spectra to quantify the analyte in the water sample (Figure 6; §3.2, pg. 238; §2.5-§2.6). März discloses that the lab-on-a-chip design allows for highly reproducible and comparable SERS measurements, particularly with applications using isotopically labeled internal standards (pg. 234, col. 1, para. 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a microfluidic SERS testing device including a housing, cartridge and optical detection system as the handheld or portable SERS device contemplated by Natan, as taught by März, since doing so will provide a design that is capable of generating highly reproducible and comparable SERS measurements, particularly with applications using isotopically labeled internal standards.
Based on the disclosure of Natan that includes a variety of different ordering of steps to combine the sample, calibration solution (internal standard), and Raman-scattering nanoparticles ([0026], [0034]; [0039]; [0041]; [0044]; [0078]-[0082]), one having ordinary skill in the art would immediately recognize that the combination of prior art documents contemplates an arrangement where a channel on the cartridge may include the Raman-scattering nanoparticles and calibration solution.
Double Patenting
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim10-14 and 18-22 of U.S. Patent No. 10,247,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claim10-14 and 18-22 of U.S. Patent No. 10,247,673 include all of the limitations of claims 1-4 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
12/6/22